31 So.3d 349 (2010)
Quincy BROADEN
v.
Burl CAIN, Warden, et al.
No. 2010-KP-0144.
Supreme Court of Louisiana.
April 1, 2010.

ORDER
Granted in part; stay vacated. The district court's order denying relator's motion to bifurcate his claim that he is mentally retarded and so exempt from capital punishment under the decision in Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), from his claims for post-conviction relief, is affirmed. However, *350 the court's order directing relator to file a comprehensive supplemental application stating all of his claims by February 26, 2010, is modified to provide relator with an additional 90 days from the date of this order in which to file his supplemental application for post-conviction relief. The petition shall include all claims addressing the merits of relator's convictions for first degree murder at the guilt stage of the proceedings and the merits of the penalty phase. The petition shall also include relator's claim of an Atkins exemption from capital punishment, if any. The district court shall determine which claims, if any, warrant an evidentiary hearing as a matter of La.C.Cr.P. art. 930, and the court may exercise its discretion in determining how to conduct the proceedings. La.C.Cr.P. art. 17 ("[A court] has the duty to require that criminal proceedings shall be conducted with dignity and in an orderly and expeditious manner and to so control the proceedings that justice is done."). To the extent that the procedure approved in Miller v. Cain, 08-0716 (La.4/16/08), 979 So.2d 1271, in which the district court exercised its discretion to bifurcate the Atkins claim from post-conviction claims, is inconsistent with this order, it is superceded.